Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 19, 1992, convicting him of criminal possession of a weapon in the third degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
*826Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 265.02 [4]; § 120.25; People v Robinson, 180 AD2d 767). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s right to be present at trial was not violated by his brief removal from the courtroom during the prosecutor’s summation. The defendant forfeited his right to be present when he engaged in disruptive behavior after he was warned by the court that he would be removed if he continued such conduct (see, CPL 260.20; People v Brooks, 184 AD2d 274).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Altman, Friedmann and Florio, JJ., concur.